Citation Nr: 1023069	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
RO.  

In a January 2009 decision the Board remanded the claim to 
the RO for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



REMAND

In the January 2009 remand action directed the RO inter alia, 
to defer the adjudication of the TDIU claim pending the 
outcome of the initial adjudication of the recently raised 
increased rating claim for the service-connected narcolepsy.

In an April 2010 Supplemental Statement of the Case, the RO 
denied an increased evaluation in excess of 30 percent for 
the service-connected chronic brain syndrome and a TDIU 
rating.  

The RO failed to adjudicate the Veteran's informal claim for 
an increased rating for the service-connected narcolepsy as 
ordered in the January 2009 remand instructions.

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.

The RO's letter should advise the veteran 
of the elements required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App. 505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. 
Cir. September 4, 2009) regarding a claim 
for an increased rating.  The letter 
should advise the Veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the Veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2009).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
increased evaluation for service-
connected narcolepsy and then 
readjudicate the claim for TDIU rating in 
light of all the evidence of record.

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



